                                                                               IN THE UNITED STATES DISTRICT COURT
                                                                             FOR THE DISTRICT OF WESTERN WASHINGTON

                                                        HOWARD J. MEYER, JR. and
                                                        DARLIS L. ELLIOTT,
                                                                                                            Case No. 2:17-cv-1218-RSM
                                                                               Plaintiffs,
                                                         vs.

                                                       BAYERISCHE MOTOREN WERKE AG                          ORDER
                                                       (aka) BMW MOTORRAD; BMW of                           GRANTING PLAINTIFF’S
                                                       NORTH AMERICA, LLC; and DMC                          UNOPPOSED MOTION TO ALLOW
                                                       SIDECARS LLC;                                        ONE DAY EXTENSION TO FILE
                                                                                                            PLAINTIFFS MOTION IN LIMINE
                                                                               Defendants.



                                                               This matter having come before the Court on the Plaintiffs’ Unopposed Motion for an Order
FLANIGAN & BATAILLE




                                                      permitting Plaintiffs to file their “Motion In Limine” one day late, good cause having been shown.
                      1007 West 3rd Ave., Suite 206
                        Anchorage, Alaska99501
                          Phone 907-279-9999
                           Fax 907-258-3804




                                                               IT IS HEREBY ORDERED THAT THE MOTION IS GRANTED.

                                                                             DATED this 26th day of February 2020.


                                                                                                   A
                                                                                                   RICARDO S. MARTINEZ
                                                                                                   CHIEF UNITED STATES DISTRICT JUDGE




                                                      ORDER
                                                      Meyer, et.al. v. BMW et al. Case No. 2:17-cv-1218RSM
